20-05027-rbk Doc#187 Filed 12/14/20 Entered 12/14/20 19:06:52 Main Document Pg 1 of
                                        27



                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

 In re:                                 §             Chapter 11
 KRISJENN RANCH, LLC,                   §
        Debtor                          §          Case No. 20-50805
                                        §
 _________________________________________________________________________

 KRISJENN RANCH, LLC and                §
 KRISJENN RANCH, LLC-SERIES             §
 UVALDE RANCH, and KRISJENN             §
 RANCH, LLC-SERIES PIPELINE             §
 ROW as successors in interest to       §
 BLACKDUCK PROPERTIES, LLC,             §
      Plaintiffs                        §
                                        §
 v.                                     §
                                        §
 DMA PROPERTIES, INC., and              §
 LONGBRANCH ENERGY, LP,                 §        Adversary No. 20-05027
       Defendants                       §
 _________________________________________________________________________

 DMA PROPERTIES, INC.,                        §
      Cross-Plaintiff/Third Party Plaintiff   §
                                              §
 v.                                           §
                                              §
 KRISJENN RANCH, LLC,                         §
 KRISJENN RANCH, LLC-SERIES                   §
 UVALDE RANCH, and KRISJENN                   §
 RANCH, LLC-SERIES PIPELINE ROW,              §         Adversary No. 20-05027
 BLACK DUCK PROPERTIES, LLC,                  §
 LARRY WRIGHT, and JOHN TERRILL,              §
      Cross-Defendants/Third-Party            §
      Defendants                              §

         KRISJENN RANCH, LLC, KRISJENN RANCH, LLC-SERIES UVALDE RANCH,
        AND KRISJENN RANCH, LLC-SERIES PIPELINE ROW, AS SUCCESSORS IN
      INTEREST TO BLACK DUCK PROPERTIES, LLC’S THIRD AMENDED ANSWER
             AND AFFIRMATIVE DEFENSES TO THIRD PARTY PLAINTIFF
                       DMA PROPERTIES, INC.’S COMPLAINT



                                                                                           1
  Debtors’ Third Amended Answer to DMA Properties, Inc.’s Counter and Third-Party Claims
20-05027-rbk Doc#187 Filed 12/14/20 Entered 12/14/20 19:06:52 Main Document Pg 2 of
                                        27



  TO THE HONORABLE CHIEF BANKRUPCY JUDGE RONALD B. KING:

     COME NOW Debtors, Claimants, and Third-Party Defendants KrisJenn Ranch, LLC,

  KrisJenn Ranch, LLC-Series Uvalde Ranch, KrisJenn Ranch, LLC-Series Pipeline Row, and

  KrisJenn Ranch, LLC as successors-in-interest to Black Duck Properties, LLC (collectively the

  “Debtors”), hereby answering the Complaint of Defendant and Third-Party Plaintiff DMA

  Properties, Inc. and would respectfully show as follows:

                                              PARTIES

     1.          Paragraph 1 is admitted.

     2.          Paragraph 2 is admitted.

     3.          Paragraph 3 is admitted.

     4.          Paragraph 4 is admitted.

     5.          Paragraph 5 is denied.

     6.          Paragraph 6 is admitted.

     7.          Paragraph 7 is denied.

                                  JURISDICTION AND VENUE

     8.          Paragraph 8 is admitted.

     9.          Paragraph 9 is admitted.

     10.         Debtors lack sufficient knowledge or information to form a belief about the truth

  of the allegations made in Paragraph 10. Debtors are not certain at this time whether adjudication

  of the claims herein are necessary to the effective reorganization of the Debtors.

     11.         Paragraph 11 is admitted.

                                     SUMMARY OF DISPUTE

     12.         Paragraph 12 is denied.



                                                                                                  2
  Debtors’ Third Amended Answer to DMA Properties, Inc.’s Counter and Third-Party Claims
20-05027-rbk Doc#187 Filed 12/14/20 Entered 12/14/20 19:06:52 Main Document Pg 3 of
                                        27



                                  FACTUAL BACKGROUND

     13.        Debtors lack sufficient knowledge or information to form a belief about the truth

  of the allegations made in Paragraph 13.

     14.        Debtors admit that Moore met Wright during a previous investment deal but

  otherwise deny the allegations made in Paragraph 14.

     15.        Paragraph 15 is denied.

     16.        Paragraph 16 is denied.

     17.     Debtors admit that four SWD wells were purchased but otherwise deny the allegations

  made in Paragraph 17.

     18.        Debtors admit that Wright and Moore formed Black Duck Properties, LLC but

  otherwise deny the allegations made in Paragraph 18.

     19.        Debtors admit that the ownership structure of Black Duck is stated correctly but

  otherwise deny the allegations made in Paragraph 19.

     20.        Paragraph 20 is admitted.

     21.        Debtors deny that Moore found a buyer but otherwise admit the allegations made

  in Paragraph 20.

     22.        Paragraph 22 is admitted.

     23.        Debtors deny that Moore took steps to purchase the right of way but otherwise

  admit the allegations made in Paragraph 23.

     24.        Debtors lack sufficient knowledge or information to form a belief about the truth

  of the allegations made in Paragraph 24.

     25.        Debtors lack sufficient knowledge or information to form a belief about the truth

  of the allegations made in Paragraph 25.



                                                                                               3
  Debtors’ Third Amended Answer to DMA Properties, Inc.’s Counter and Third-Party Claims
20-05027-rbk Doc#187 Filed 12/14/20 Entered 12/14/20 19:06:52 Main Document Pg 4 of
                                        27



     26.         Debtors lack sufficient knowledge or information to form a belief about the truth

  of the allegations made in Paragraph 26.

     27.         Debtors lack sufficient knowledge or information to form a belief about the truth

  of the allegations made in Paragraph 27.

     28.         Paragraph 28 is admitted as to the accuracy of the text of the unexecuted Exhibit,

  but denied as to DMA’s interpretation of the agreement.

     29.         Paragraph 29 is admitted.

     30.         Debtors lack sufficient knowledge or information to form a belief about the truth

  of the allegations made in Paragraph 30.

     31.         Paragraph 31 is denied.

     32.         The alleged representations made by Wright in Paragraph 32 are denied and

  Debtors lack sufficient knowledge or information to form a belief about the truth of all other

  allegations made in Paragraph 35.

     33.         Debtors admit that Wright reimbursed the $25,000, but otherwise deny the

  allegations in Paragraph 33.

     34.         Paragraph 34 is admitted as to the accuracy of the text, denied as to DMA’s

  interpretation of the agreement.

     35.         Paragraph 35 is admitted.

     36.         Paragraph 36 is denied.

     37.         Debtors admit Black Duck paid for extensions but otherwise deny the allegations

  made in Paragraph 37.

     38.         Paragraph 38 is denied.

     39.         Paragraph 39 is denied.



                                                                                                 4
  Debtors’ Third Amended Answer to DMA Properties, Inc.’s Counter and Third-Party Claims
20-05027-rbk Doc#187 Filed 12/14/20 Entered 12/14/20 19:06:52 Main Document Pg 5 of
                                        27



     40.         Paragraph 40 is denied.

     41.         Paragraph 41 is denied.

     42.         Debtors lack sufficient knowledge or information to form a belief about the truth

  of the allegations made in Paragraph 42.

     43.         Paragraph 43 is admitted.

     44.         Debtors lack sufficient knowledge or information to form a belief about the truth

  of the allegations made in Paragraph 44.

     45.         Debtors admit to the alleged closing date but otherwise lack sufficient knowledge

  or information to form a belief about the truth of the allegations made in Paragraph 45.

     46.         The alleged representations made by Wright in Paragraph 46 are denied and

  Debtors lack sufficient knowledge or information to form a belief about the truth of all other

  allegations made in Paragraph 46.

     47.         Paragraph 47 is denied.

     48.         Paragraph 48 is denied.

     49.         Debtors admit that a deed of trust was executed on January 18, 2018, and that

  documents were prepared by David Strolle and he was listed as the trustee, but all other allegations

  made in Paragraph 49 are denied.

     50.         Debtors admit that Black Duck sought a buyer for the right-of-way, but deny all

  other allegations made in Paragraph 50.

     51.         Debtors admit that Moore resigned from Black Duck, but otherwise deny the

  allegations made in Paragraph 51.

     52.         Debtors admit there was a written email with terms of resignation but otherwise

  deny the allegations made in Paragraph 52.



                                                                                                    5
  Debtors’ Third Amended Answer to DMA Properties, Inc.’s Counter and Third-Party Claims
20-05027-rbk Doc#187 Filed 12/14/20 Entered 12/14/20 19:06:52 Main Document Pg 6 of
                                        27



     53.         Paragraph 53 is denied.

     54.         Paragraph 54 is denied.

     55.         Debtors admit that the alleged documents were signed but otherwise deny the

  allegations made in Paragraph 55.

     56.         Paragraph 56 states conclusions of law to which no responsive pleading is required.

  To the extent a response is required, Debtors lack sufficient knowledge or information to form a

  belief about the truth of the allegations made in Paragraph 56.

     57.         Paragraph 57 states conclusions of law to which no responsive pleading is required.

  To the extent a responsive pleading is required, the allegations in this paragraph are denied.

     58.         Paragraph 58 is admitted as to the accuracy of the text, denied as to DMA’s

  interpretation of the agreement.

     59.         Paragraph 59 is admitted.

     60.         Paragraph 60 is denied.

     61.         Paragraph 61 is admitted.

     62.         Paragraph 62 is denied.

     63.         Debtors admit a letter of intent was proposed by John Terrill and signed by Larry

  Wright but otherwise deny the allegations made in Paragraph 63.

     64.         Debtors lack sufficient knowledge or information to form a belief about the truth

  of the allegations made in Paragraph 64.

     65.         Debtors lack sufficient knowledge or information to form a belief about the truth

  of the allegations made in Paragraph 65.

     66.         Paragraph 66 is admitted.




                                                                                                   6
  Debtors’ Third Amended Answer to DMA Properties, Inc.’s Counter and Third-Party Claims
20-05027-rbk Doc#187 Filed 12/14/20 Entered 12/14/20 19:06:52 Main Document Pg 7 of
                                        27



        67.   Debtors admit that a deed was executed, but otherwise deny the allegations made in

  Paragraph 67.

        68.       Debtors lack sufficient knowledge or information to form a belief about the truth

  of the allegations made in Paragraph 68.

        69.       Debtors lack sufficient knowledge or information to form a belief about the truth

  of the allegations made in Paragraph 69.

        70.       Debtors admit that there was a meeting between the stated persons but otherwise

  deny the allegations made in Paragraph 70.

        71.       Debtors admit that the parties drove to the right of way but lack sufficient

  knowledge or information to form a belief about the truth of all other allegations made in Paragraph

  71.

        72.       Debtors lack sufficient knowledge or information to form a belief about the truth

  of the allegations made in Paragraph 72.

        73.       Debtors admit that Borders called Moore but otherwise deny the allegations made

  in Paragraph 73.

        74.       Paragraph 74 is denied.

        75.       Paragraph 75 is denied.

        76.       Debtors deny there was radio silence but lack sufficient knowledge or information

  to form a belief about the truth of the allegations made in Paragraph 76.

        77.       Debtors lack sufficient knowledge or information to form a belief about the truth

  of the allegations made in Paragraph 77.

        78.       Paragraph 78 is denied.




                                                                                                    7
  Debtors’ Third Amended Answer to DMA Properties, Inc.’s Counter and Third-Party Claims
20-05027-rbk Doc#187 Filed 12/14/20 Entered 12/14/20 19:06:52 Main Document Pg 8 of
                                        27



     79.         Paragraph 79 is denied as to the percentage of Black Duck’s retained interest, but

  is otherwise admitted.

     80.         Debtors lack sufficient knowledge or information to form a belief about the truth

  of the allegations made in Paragraph 80.

     81.         Paragraph 81 is admitted.

     82.         Debtors lack sufficient knowledge or information to form a belief about the truth

  of the allegations made in Paragraph 82.

     83.         Paragraph 83 is denied.

     84.         Paragraph 84 is denied.

     85.         Paragraph 85 is denied.

     86.         Debtors admit to the actions were taken by David Strolle, but otherwise deny the

  allegations made in Paragraph 86.

     87.         Paragraph 87 is denied.

     88.         Paragraph 88 is denied.

     89.         Debtors deny the existence of a “peaceful resolution” but otherwise admit the

  allegations made in Paragraph 89.

     90.         Debtors admit that KrisJenn Ranch, LLC Series Pipeline ROW paid $2.5 million,

  but otherwise deny the allegations made in Paragraph 90.

     91.         Debtors admit that the foreclosure occurred but otherwise deny the allegations

  made in Paragraph 91.

     92.         Debtors deny there has been a request for records other than through litigation but

  otherwise admit the allegations made in Paragraph 92.

     93.         Paragraph 93 is denied.



                                                                                                  8
  Debtors’ Third Amended Answer to DMA Properties, Inc.’s Counter and Third-Party Claims
20-05027-rbk Doc#187 Filed 12/14/20 Entered 12/14/20 19:06:52 Main Document Pg 9 of
                                        27



     94.         The allegations made in paragraph 94 are admitted to the extent suits were filed but

  otherwise denied.

     95.         Debtors admit that the Court held the venue was not proper but otherwise deny the

  allegations in Paragraph 95.

     96.         Debtors admit that the summary judgment was denied but otherwise deny the

  allegations made in Paragraph 96.

     97.         Paragraph 97 is admitted.

     98.         It is admitted that Wright, as principal of the Debtor entities, filed for bankruptcy

  protection and that he provided discovery responses prior to the bankruptcy filing and that Wright,

  on behalf of KrisJenn, voluntarily provided responsive documents after the bankruptcy filing. The

  allegations made in Paragraph 98 are otherwise denied.

     99.         Paragraph 99 is denied.

     100.        Paragraph 100 is denied.

     101.        Debtors lack sufficient knowledge or information to form a belief about the truth

  of the allegations made in Paragraph 100.

                  CLAIMS RELATED TO THE PIPELINE RIGHT OF WAY

                                 CLAIM 1: BREACH OF CONTRACT

     102.        In response to Paragraph 102, Debtors reassert all of their responses to Paragraphs

  1 to 101 of Third-Party Plaintiff’s Complaint and Counterclaim and incorporate the same by

  reference.

     103.        Paragraph 103 states conclusions of law to which no responsive pleading is

  required. To the extent a responsive pleading is required, the allegations in this paragraph are

  denied.



                                                                                                    9
  Debtors’ Third Amended Answer to DMA Properties, Inc.’s Counter and Third-Party Claims
20-05027-rbk Doc#187 Filed 12/14/20 Entered 12/14/20 19:06:52 Main Document Pg 10
                                      of 27



    104.        Debtors admit the requests correctly quotes the language used in the agreement but

 otherwise deny the allegations made in Paragraph 104.

    105.        Paragraph 105 is denied.

    106.        Paragraph 106 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    107.        Paragraph 107 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    108.        Debtors admit that KrisJenn Ranch, LLC is successor-in-interest to Black Duck but

 otherwise deny the allegations made in Paragraph 108.

    109.        Paragraph 109 is denied.

    110.        Paragraph 110 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    111.        Paragraph 111 states requests for relief and conclusions of law to which no

 responsive pleading is required. To the extent a responsive pleading is required, the allegations in

 this paragraph are denied.

                          CLAIM 2: MONEY HAD AND RECEIVED

    112.        In response to Paragraph 112, Debtors reassert all of their responses to Paragraphs

 1 to 111 of Third-Party Plaintiff’s Complaint and Counterclaim and incorporate the same by

 reference.

    113.        Paragraph 113 is denied.



                                                                                                  10
 Debtors’ Third Amended Answer to DMA Properties, Inc.’s Counter and Third-Party Claims
20-05027-rbk Doc#187 Filed 12/14/20 Entered 12/14/20 19:06:52 Main Document Pg 11
                                      of 27



    114.        Paragraph 114 is denied.

    115.        Paragraph 115 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

                         CLAIM 3: BREACH OF FIDUCIARY DUTY

    116.        In response to Paragraph 116, Debtors reassert all of their responses to Paragraphs

 1 to 115 of Third-Party Plaintiff’s Complaint and Counterclaim and incorporate the same by

 reference.

    117.        Paragraph 117 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    118.        Debtors admit that the original sale to TCRG, the $2.5 million, was used to repay

 debt from the original pipeline purchase but otherwise deny the allegations made in Paragraph 118.

    119.        Paragraph 119 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    120.        Paragraph 120 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    121.        Paragraph 121 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.




                                                                                                11
 Debtors’ Third Amended Answer to DMA Properties, Inc.’s Counter and Third-Party Claims
20-05027-rbk Doc#187 Filed 12/14/20 Entered 12/14/20 19:06:52 Main Document Pg 12
                                      of 27



    122.        Paragraph 122 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    123.        Paragraph 123 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

      CLAIM 4: KNOWING PARTICIPATION IN BREACH OF FIDUCIARY DUTY

    124.        In response to Paragraph 124, Debtors reassert all of their responses to Paragraphs

 1 to 123 of Third-Party Plaintiff’s Complaint and Counterclaim and incorporate the same by

 reference.

    125.        Paragraph 125 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    126.        Paragraph 126 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    127.        Debtors admit that Larry wright is a managing member of the Debtor entities but

 deny all other allegations contained in Paragraph 127.

    128.        Paragraph 128 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.




                                                                                                12
 Debtors’ Third Amended Answer to DMA Properties, Inc.’s Counter and Third-Party Claims
20-05027-rbk Doc#187 Filed 12/14/20 Entered 12/14/20 19:06:52 Main Document Pg 13
                                      of 27



    129.        Paragraph 129 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    130.        Paragraph 130 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    131.        Paragraph 131 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    132.        Paragraph 132 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    133.        Paragraph 133 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    134.        Paragraph 134 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    135.        Paragraph 135 states a request for relief and conclusions of law to which no

 responsive pleading is required. To the extent a responsive pleading is required, the allegations in

 this paragraph are denied.

               CLAIM 5: TORTIOUS INTERFERENCE WITH CONTRACT




                                                                                                  13
 Debtors’ Third Amended Answer to DMA Properties, Inc.’s Counter and Third-Party Claims
20-05027-rbk Doc#187 Filed 12/14/20 Entered 12/14/20 19:06:52 Main Document Pg 14
                                      of 27



    136.       In response to Paragraph 136, Debtors reassert all of their responses to Paragraphs

 1 to 135 of Third-Party Plaintiff’s Complaint and Counterclaim and incorporate the same by

 reference.

    137.       Paragraph 137 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    138.       Paragraph 138 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    139.       Paragraph 139 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    140.       Paragraph 140 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

                         CLAIM 6: FRAUDULENT INDUCEMENT

    141.       In response to Paragraph 141, Debtors reassert all of their responses to Paragraphs

 1 to 140 of Third-Party Plaintiff’s Complaint and Counterclaim and incorporate the same by

 reference.

    142.       Paragraph 142 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.




                                                                                               14
 Debtors’ Third Amended Answer to DMA Properties, Inc.’s Counter and Third-Party Claims
20-05027-rbk Doc#187 Filed 12/14/20 Entered 12/14/20 19:06:52 Main Document Pg 15
                                      of 27



    143.       Paragraph 143 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    144.       Paragraph 144 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    145.       Paragraph 145 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    146.       Paragraph 146 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    147.       Paragraph 147 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    148.       Paragraph 148 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.




                                      CLAIM 7: FRAUD




                                                                                              15
 Debtors’ Third Amended Answer to DMA Properties, Inc.’s Counter and Third-Party Claims
20-05027-rbk Doc#187 Filed 12/14/20 Entered 12/14/20 19:06:52 Main Document Pg 16
                                      of 27



    149.       In response to Paragraph 149, Debtors reassert all of their responses to Paragraphs

 1 to 148 of Third-Party Plaintiff’s Complaint and Counterclaim and incorporate the same by

 reference.

    150.       Paragraph 150 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    151.       Paragraph 151 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    152.       Paragraph 152 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    153.       Paragraph 153 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    154.       Paragraph 154 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    155.       Paragraph 155 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.




                                                                                               16
 Debtors’ Third Amended Answer to DMA Properties, Inc.’s Counter and Third-Party Claims
20-05027-rbk Doc#187 Filed 12/14/20 Entered 12/14/20 19:06:52 Main Document Pg 17
                                      of 27



    156.        Paragraph 156 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    157.        Paragraph 157 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    158.        Paragraph 158 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    159.        Paragraph 159 states a request for relief and conclusions of law to which no

 responsive pleading is required. To the extent a responsive pleading is required, the allegations in

 this paragraph are denied.

                                CLAIM 8: CIVIL CONSPIRACY

    160.        In response to Paragraph 160, Debtors reassert all of their responses to Paragraphs

 1 to 159 of Third-Party Plaintiff’s Complaint and Counterclaim and incorporate the same by

 reference.

    161.        Paragraph 161 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    162.        Paragraph 162 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.




                                                                                                  17
 Debtors’ Third Amended Answer to DMA Properties, Inc.’s Counter and Third-Party Claims
20-05027-rbk Doc#187 Filed 12/14/20 Entered 12/14/20 19:06:52 Main Document Pg 18
                                      of 27



                             CLAIM 9: UNJUST ENRICHMENT

    163.       In response to Paragraph 163, Debtors reassert all of their responses to Paragraphs

 1 to 162 of Third-Party Plaintiff’s Complaint and Counterclaim and incorporate the same by

 reference.

    164.       Paragraph 164 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    165.       Paragraph 165 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

                           CLAIM 10: DECLARATORY RELIEF

    166.       In response to Paragraph 166, Debtors reassert all of their responses to Paragraphs

 1 to 165 of Third-Party Plaintiff’s Complaint and Counterclaim and incorporate the same by

 reference.

    167.       Paragraph 167 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    168.       Paragraph 168 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    169.       Paragraph 169 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.



                                                                                               18
 Debtors’ Third Amended Answer to DMA Properties, Inc.’s Counter and Third-Party Claims
20-05027-rbk Doc#187 Filed 12/14/20 Entered 12/14/20 19:06:52 Main Document Pg 19
                                      of 27



    170.        Paragraph 170 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    171.        Paragraph 171 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

                                      ATTORNEY’S FEES

    172.        Paragraph 172 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this Paragraph are

 denied.

                CLAIMS RELATED TO THE BIGFOOT NOTE PAYMENTS

                             CLAIM 1: BREACH OF CONTRACT

    173.        In response to Paragraph 173, Debtors reassert all of their responses to Paragraphs

 1 to 172 of Third-Party Plaintiff’s Complaint and Counterclaim and incorporate the same by

 reference.

    174.        Paragraph 174 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    175.        Debtors admit that Paragraph 175 correctly states the parties written agreement but

 otherwise is deny the allegations made therein.

    176.        Debtors admit that Paragraph 176 correctly states the parties written agreement but

 otherwise is deny the allegations made therein.




                                                                                                19
 Debtors’ Third Amended Answer to DMA Properties, Inc.’s Counter and Third-Party Claims
20-05027-rbk Doc#187 Filed 12/14/20 Entered 12/14/20 19:06:52 Main Document Pg 20
                                      of 27



    177.        Paragraph 177 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    178.        Paragraph 178 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    179.        Debtors admit that KrisJenn Ranch, LLC is the successor-in-interest to Black Duck

 but otherwise deny the allegations in Paragraph 179.

    180.        Paragraph 180 is denied.

    181.        Paragraph 181 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    182.        Paragraph 182 states a request for relief and conclusions of law to which no

 responsive pleading is required. To the extent a responsive pleading is required, the allegations in

 this paragraph are denied.

                                    CLAIM 2: CONVERSION

    183.        In response to Paragraph 183, Debtors reassert all of their responses to Paragraphs

 1 to 182 of Third-Party Plaintiff’s Complaint and Counterclaim and incorporate the same by

 reference.

    184.        Paragraph 184 is denied.

    185.        Paragraph 185 is denied.




                                                                                                  20
 Debtors’ Third Amended Answer to DMA Properties, Inc.’s Counter and Third-Party Claims
20-05027-rbk Doc#187 Filed 12/14/20 Entered 12/14/20 19:06:52 Main Document Pg 21
                                      of 27



    186.       Paragraph 186 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    187.       Paragraph 187 is denied.

    188.       Debtors lack sufficient knowledge or information to form a belief about the truth

 of the allegations made in Paragraph 188.

    189.       Paragraph 189 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    190.       Paragraph 190 states request for relief conclusions of law to which no responsive

 pleading is required. To the extent a responsive pleading is required, the allegations in this

 paragraph are denied.

    191.       Paragraph 191 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

                         CLAIM 3: MONEY HAD AND RECEIVED

    192.       In response to Paragraph 192, Debtors reassert all of their responses to Paragraphs

 1 to 191 of Third-Party Plaintiff’s Complaint and Counterclaim and incorporate the same by

 reference.

    193.       Paragraph 193 is denied.

    194.       Paragraph 194 is denied.




                                                                                               21
 Debtors’ Third Amended Answer to DMA Properties, Inc.’s Counter and Third-Party Claims
20-05027-rbk Doc#187 Filed 12/14/20 Entered 12/14/20 19:06:52 Main Document Pg 22
                                      of 27



    195.       Paragraph 195 states a request for relief to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    196.       Paragraph 196 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

                        CLAIM 4: BREACH OF FIDUCIARY DUTY

    197.       In response to Paragraph 197, Debtors reassert all of their responses to Paragraphs

 1 to 196 of Third-Party Plaintiff’s Complaint and Counterclaim and incorporate the same by

 reference.

    198.       Paragraph 198 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    199.       Debtors admit that KrisJenn Ranch, LLC is successor-in-interest to Black Duck but

 otherwise deny the allegations in Paragraph 199.

    200.       Paragraph 200 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    201.       Paragraph 201 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.




                                                                                               22
 Debtors’ Third Amended Answer to DMA Properties, Inc.’s Counter and Third-Party Claims
20-05027-rbk Doc#187 Filed 12/14/20 Entered 12/14/20 19:06:52 Main Document Pg 23
                                      of 27



    202.       Paragraph 202 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

                             CLAIM 5: UNJUST ENRICHMENT

    203.       In response to Paragraph 203, Debtors reassert all of their responses to Paragraphs

 1 to 202 of Third-Party Plaintiff’s Complaint and Counterclaim and incorporate the same by

 reference.

    204.       Paragraph 204 is denied.

    205.       Paragraph 205 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

                            CLAIM 6: DECLARATORY RELIEF

    206.       In response to Paragraph 206, Debtors reassert all of their responses to Paragraphs

 1 to 206 of Third-Party Plaintiff’s Complaint and Counterclaim and incorporate the same by

 reference.

    207.       Paragraph 207 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    208.       Paragraph 208 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.




                                                                                               23
 Debtors’ Third Amended Answer to DMA Properties, Inc.’s Counter and Third-Party Claims
20-05027-rbk Doc#187 Filed 12/14/20 Entered 12/14/20 19:06:52 Main Document Pg 24
                                      of 27



    209.        Paragraph 209 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

    210.        Paragraph 210 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

                                       ATTORNEY’S FEES

    211.        Paragraph 211 states conclusions of law to which no responsive pleading is

 required. To the extent a responsive pleading is required, the allegations in this paragraph are

 denied.

       The remainder of Third-Party Plaintiff’s Counterclaims and Third-Party Claims consist of

 a prayer for relief, to which no response is required. To the extent a response is deemed required,

 Debtors deny DMA Properties, Inc is entitled to the requested relief or any relief whatsoever.

                                    AFFIRMATIVE DEFENSES

     212.       Defendants and Counter-Claimants’ counterclaims are barred, in whole or in part,

 because they lack standing to sue.

    213.        Defendants and Counter-Claimants’ counterclaims are barred, in whole or in part,

 due to unilateral or mutual mistake. Debtors are entitled to have the contracts in controversy

 rescinded or revised as a result of such unilateral or mutual mistake.

    214.        Defendants and Counter-Claimants’ counterclaims are barred, in whole or in part,

 due to subsequent modification of the Agreement.

    215.        Defendants and Counter-Claimants’ counterclaims are barred, in whole or in part,

 by impossibility of performance.



                                                                                                  24
 Debtors’ Third Amended Answer to DMA Properties, Inc.’s Counter and Third-Party Claims
20-05027-rbk Doc#187 Filed 12/14/20 Entered 12/14/20 19:06:52 Main Document Pg 25
                                      of 27



    216.        Defendants and Counter-Claimants’ counterclaims are barred by illegality.

    217.        Defendant and Counter-Claimants’ counterclaims are subject to the limits imposed

 on a third-party beneficiary’s recovery.

    218.        Defendant and Counter-Claimants’ third-party counterclaims are subject to all

 waiver and limitation provisions contained in the Company Agreement of Black Duck Properties,

 LLC, including but not limited to the waivers contained in Section 13.14 of such agreement:

 Waiver of Exemplary or Punitive Damages.

    219.        Defendants and Counter-Claimants’ equitable counterclaims are barred, in whole

 or in part, because they have unclean hands.

    220.        Defendants and Counter-Claimants’ tort claims are contractual in nature and are

 barred by the economic loss rule.

    221.        Debtors assert the defense of justification.

    222.        Debtors assert the defense of proportionate responsibility and assert that the

 damages alleged by Defendants and Counter-Claimants were legally and proximately caused in

 whole or in part by the negligence, fault, negligence per se, and/or other culpable conduct of other

 persons or parties who failed to exercise the same degree of care and caution as would have been

 exercised by persons using ordinary care in the same or similar circumstances. Debtors are

 therefore entitled to have the Court and Jury apply the doctrine of proportionate responsibility

 established by Chapter 33 of the Texas Civil Practice & Remedies Code, to reduce any judgment

 against them by the degree of negligence or fault attributable to any other person or party.

    223.        Debtors are entitled to have any debts or liabilities owed to the Defendants and

 Counterclaimants offset by any and all amounts owed by SCMED Oilfield Consulting, LLC,




                                                                                                  25
 Debtors’ Third Amended Answer to DMA Properties, Inc.’s Counter and Third-Party Claims
20-05027-rbk Doc#187 Filed 12/14/20 Entered 12/14/20 19:06:52 Main Document Pg 26
                                      of 27



 including but not limited those debts owed pursuant to Section 14.10, Indemnification, and Section

 14.01 Offset.

       WHEREFORE PREMESIS CONSIDERED Debtors, Claimants, and Third-Party

 Defendants KrisJenn Ranch, LLC, KrisJenn Ranch, LLC-Series Uvalde Ranch, KrisJenn Ranch,

 LLC-Series Pipeline Row, and KrisJenn Ranch, LLC as successors-in-interest to Black Duck

 Properties, LLC pray for a judgment dismissing the Complaint with prejudice and for such further

 relief as the Court may deemed them justly entitled.

 Dated: December 14, 2020

                                      Respectfully submitted,

                                      MULLER SMEBERG, PLLC

                                By:    /s/ John Muller
                                      C. John Muller IV
                                      State Bar No. 24070306
                                      john@muller-smeberg.com
                                      Ezekiel J. Perez
                                      State Bar No. 24096782
                                      zeke@muller-smeberg.com
                                      111 W. Sunset Rd.
                                      San Antonio, TX 78209
                                      Telephone: 210-664-5000
                                      Facsimile: 210-598-7357

                                      ATTORNEYS FOR DEBTORS




                                                                                                26
 Debtors’ Third Amended Answer to DMA Properties, Inc.’s Counter and Third-Party Claims
20-05027-rbk Doc#187 Filed 12/14/20 Entered 12/14/20 19:06:52 Main Document Pg 27
                                      of 27



                                   CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing document was served on
 all counsel of record by way of e-service through the CM/ECF system by notice of electronic
 filing or via email on the 14th day of December 2020:

 Michael Black                                          Natalie Wilson
 BURNS & BLACK PLLC                                     LANGLEY & BANACK, INC.
 750 Rittiman Road                                      745 East Mulberry Avenue | Suite 700
 San Antonio, Texas 78209                               San Antonio, TX 78212
 210-829-2022                                           210-736-6600
 210-829-2021 fax                                       lwilson@langleybanack.com
 mblack@burnsandblack.com                               Attorneys for DMA Properties, Inc.
 Attorneys for Longbranch Energy, LP
 and DMA Properties, Inc.                               Jeffery Duke
                                                        DUKE BANISTER MILLER & MILLER
 Christopher S. Johns                                   22310 Grand Corner Drive, Suite 110
 Christen Mason Hebert                                  Katy, Texas 77494
 JOHNS & COUNSEL PLLC                                   jduke@dbmmlaw.com
 14101 Highway 290 West, Suite                          Counsel for Longbranch Energy, LP
 400A
 Austin, Texas 78737                                    William Germany
 512-399-3150                                           BAYNE, SNELL, & KRAUSE
 512-572-8005 fax                                       1250 NE Loop 410, Ste. 725
 cjohns@johnsandcounsel.com                             San Antonio, Texas 78209
 chebert@johnsandcounsel.com                            T- (210) 824-3278
                                                        F- (210) 824-3937
 Timothy Cleveland                                      wgermany@bskaw.net
 CLEVELAND | TERRAZAS PLLC                              Attorney for Larry Wright
 4611 Bee Cave Road, Suite 306B
 Austin, Texas 78746                                    OFFICE OF THE UNITED STATES
 512-689-8698                                           TRUSTEE
 tcleveland@clevelandterrazas.com                       903 San Jacinto Blvd, Room 230
 Attorneys for DMA Properties, Inc.                     Austin, Texas 78701
                                                        shane.p.tobin@usdoj.gov
                                                        United States Trustee



                                                  /s/ John Muller
                                                 C. John Muller IV




                                                                                                  27
 Debtors’ Third Amended Answer to DMA Properties, Inc.’s Counter and Third-Party Claims
